Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 19, 2018

                                    No. 04-17-00214-CV

                                Amin Q. ALI and Salma Ali,
                                        Appellant

                                              v.

                                 Nizarshah MOHAMMAD,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI10486
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       The appellant’s motion for extension of time to file reply brief is GRANTED. The
appellant’s reply brief is due on February 11, 2018.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court